DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann et al. (PG Pub. 2014/0316310).
Regarding Claim 1, Ackermann discloses a handheld stimulator (see stimulator 100) system for stimulating nasal tissue of a subject, comprising:
a stimulator probe (see probe 104), wherein the stimulator probe comprises:
a first nasal insertion prong (see prong 106) comprising a first electrode (see electrode 110); and a tag of an RFID control mechanism (see RFID chip; par. 163), the RFID control mechanism (control subsystem 136) configured to control a use of the stimulator probe (see par. 167); and
a stimulator body (see body 102) configured to releasably couple the stimulator probe (see par. 6) thereto, wherein the stimulator body comprises:
a power source (see power source 152); and

a reader (see RFID detector; par. 163) of the RFID control mechanism, the reader being configured to communicate with the tag for assisting with controlling the use of the stimulator probe (see par. 167; 177-178).
Regarding Claim 2, Ackermann discloses wherein the tag includes a tag identifier that is read by the reader for authenticating the stimulator probe (see par. 163).
Regarding Claim 16, Ackermann discloses wherein the stimulator probe includes a second nasal insertion prong (see prong 108) comprising a second electrode (see electrode 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (PG Pub. 2014/0316310) in view of Goldwasser et al. (PG Pub. 2017/0224990).
Regarding Claim 3, Ackermann does not elaborate on the positioning of the tag. Goldwasser discloses a similar stimulator with a removable/replaceable electrode portion (see par. 66), wherein the tag is embedded within a material 
Regarding Claim 4, Goldwasser further discloses wherein the tag is positioned adjacent a base of the stimulator probe, wherein the base couples with a coupling end of the stimulator body (see at connector 118; par. 594 and 966). It would have been obvious to one of ordinary skill in the art at the time of the invention to place the tag where the coupling occurs for direct and unobstructed reading.
Regarding Claim 5, Goldwasser does not explicitly disclose that the reader is positioned along the coupling end of the stimulator body thereby allowing the reader to communicate with the tag when the stimulator probe is coupled to the stimulator body. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the reader positioned along the coupling end of the stimulator body in order to provide direct and unobstructed communication with the tag. 
Regarding Claim 6, Goldwasser discloses wherein the reader is configured to communicate with the tag when the tag is positioned within a predefined distance of the reader (see par. 169). The examiner considers that the reader must necessarily be able to read the tag when the connector is attached to the primary unit (see par. 598) at least.
Regarding Claim 7, the examiner considers that when the connector is not mated with the primary unit, then the tag is outside of the predefined distance (see par. 598). 
Regarding Claim 8, Goldwasser discloses an antennae (see par. 817 and 967). Goldwasser also discloses an extension configured to be inserted within a cavity (see par. 598). Goldwasser does not explicitly disclose that the antennae of the reader is positioned adjacent an end of an extension extending from the coupling end of the stimulator body, wherein the extension is configured to be inserted within a cavity along the base of the stimulator probe for positioning the antennae within the stimulator probe and adjacent the tag. It would have been obvious to one of ordinary skill in the art at the time of the invention to switch which component had the extension and which component had the cavity since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse,  86 USPQ 70).
Regarding Claim 9, Goldwasser discloses wherein the RFID control mechanism is configured to compare a received identifier associated with the tag against a list of stored acceptable tag identifiers and allow a current from the power source to be delivered to the first electrode if the received identifier matches an acceptable tag identifier of the list of stored acceptable tag identifiers (see par. 960 and 972). It would have been obvious to one of ordinary skill in the art at the time of the invention to allow a current to be delivered once an acceptable identifier is recognized in order to prevent inappropriate stimulation (see par. 960).
Regarding Claim 10, Goldwasser discloses wherein the RFID control mechanism includes a programmed predefined threshold that controls a delivery of power from the power source to the first electrode (see par. 971). It would have been obvious to one of ordinary skill in the art at the time of the invention to include 
Regarding Claims 11-13, Goldwasser discloses wherein the RFID control mechanism is configured to prevent current from the power source to the first electrode after a use parameter of the stimulator probe meets and/or exceeds the predefined threshold, wherein the threshold is a duration of time or a number of stimulations delivered (see par. 625). It would have been obvious to one of ordinary skill in the art at the time of the invention to set an upper limit that prevents further stimulation to make certain that the disposable component is not used more often or for longer than intended (see par. 625).
Regarding Claim 14, Goldwasser discloses wherein the RFID control mechanism is configured to prevent current from the power source to the first electrode if an identifier associated with the tag fails to match an acceptable tag identifier in a list of acceptable tag identifiers stored on the stimulator body (see par. 970). It would have been obvious to one of ordinary skill in the art at the time of the invention to prevent stimulation if the tag fails to match because Goldwasser teaches ensuring safe operation and avoiding the use of unauthorized electrode assemblies (see par. 970).
Regarding Claim 15, Goldwasser discloses wherein the RFID control mechanism is configured to include a use identifier on the tag after the stimulator probe is coupled to the stimulator body for assisting with limiting the use of the stimulator probe (see par. 972). It would have been obvious to one of ordinary skill in the art at the time of the invention to limit the use of the stimulator probe to maintain components within safe operating limits (see par. 983).
Regarding Claims 17-18, see rejection of similarly worded Claims 1, 6, and 9 above.
Regarding Claims 19-21, see rejection of similarly worded Claims 11-13 above.
Regarding Claim 22, see rejection of similarly worded Claim 14 above.
Regarding Claim 23, see rejection of similarly worded Claim 15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATASHA PATEL/Examiner, Art Unit 3792                    

/Amanda K Hulbert/Primary Examiner, Art Unit 3792